EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wimpe on 03/29/2021.

The application has been amended as follows: 
Cancel claims 3, 9, 17 and 20.
Claim 1, line 10: replace “the wedge” with --each wedge--.
Claim 1, line 11: replace “the wedge” with --each wedge--.
Claim 5, line 1: replace “the wedge” with --each wedge--.
Claim 5, line 2: replace “the wedge lip” with --at least one of the first wedge lip and the second wedge lip--. 
Claim 7, line 13: replace “the wedge” with --each wedge--.
Claim 7, line 14: replace “the wedge” with --each wedge--.
Claim 11, line 1: replace “the wedge lip” with --at least one of the first wedge lip and the second wedge lip--.
Claim 14, line 14: replace “the wedge” with --each wedge--.
Claim 14, line 15: replace “the wedge” with --each wedge--.


Election/Restrictions
Claims 1, 5, 7, 12-15 are allowable. The restriction requirement between Species , as set forth in the Office action mailed on 06/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/10/2020 is withdrawn.  Claims 6, 11, and 19, directed to different Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The termination device of the claimed invention comprises all the limitations of claims 7 and 14, specifically, two opposing wedges disposed in a housing, each wedge including a wedge lip disposed at a lateral end of the wedge configured to contain a belt within a lateral extent of the wedge, wherein a first wedge lip of a first wedge of the opposing wedges is configured to overlap a second wedge lip of a second wedge of the two opposing wedges that is not taught, suggested, nor obvious over prior arts of record.
US Patent Application Publication No. 2016/0185572 to Lehtinen et al teaches a termination device for a suspension member with two opposing wedges each with a lateral edge configured to contain the suspension member wherein the lateral edge at least partially overlaps the suspension member but does not teach a first wedge lip of a first wedge of the opposing wedges is configured to overlap a second wedge lip of a second wedge of the two opposing wedges.
EP 3 103 754 to Lehtinen et al teaches a termination device for a suspension member with two opposing wedges each with a lateral edge configured to contain the suspension member wherein the lateral edge at least partially overlaps the suspension member but does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DIEM M TRAN/             Examiner, Art Unit 3654